PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
SCHICKEL et al.
Application No. 16/561,341
Filed: 5 Sep 2019
For: APPARATUS AND METHOD FOR REPRESENTING A SPATIAL IMAGE OF AN OBJECT IN A VIRTUAL ENVIRONMENT
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition to withdraw holding of abandonment under 37 CFR 1.181 filed November 12, 2021.

On May 10, 2021, the examiner issued a non-final Office action, which set a shortened statutory period for reply of three months from the date of the Office action. Extensions of this period were available under 37 CFR 1.136(a). On November 12, 2021, the Office issued a Notice of Abandonment stating the application is abandoned because the USPTO did not receive a reply to the non-final Office action mailed May 10, 2021. On November 12, 2021, applicant filed the present petition requesting withdrawal of holding of abandonment in view of the submission of a proper and timely reply to the non-final Office action on November 9, 2021.

A review of the record reveals the Office received a timely reply to non-final Office action on November 9, 2021, accompanied by a $1480 fee for a three-month extension of time for response. The reply is located in the Image File Wrapper for this application. Accordingly, the Office should not have held the application abandoned nor mailed the Notice of Abandonment. 

In view of the foregoing, the petition under 37 CFR 1.181 is GRANTED.

The holding of abandonment is withdrawn and the application is restored to pending status by way of this decision because applicant filed a proper reply to the non-final Office action on November 9, 2021, which was made timely by the three-month extension of time.

This matter is being referred to Technology Center Art Unit 2483 for appropriate action on the reply filed November 9, 2021.



/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET